Citation Nr: 0414294	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
the January 1956 rating decision which granted service 
connection for heart disease (possibly rheumatic) rated as 10 
percent disabling under diagnostic codes 7000-413.  

2.  Whether a February 23, 1989 decision, in which the Board 
of Veterans' Appeals denied an evaluation in excess of 10 
percent for rheumatic heart disease, contains CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1951 
to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In September 1996 and October 1998, the veteran gave sworn 
testimony during hearings at the RO, before the undersigned 
Veterans Law Judge.   

In July 2000, the issues of: 
?	entitlement to service connection for hypertension and 
hypertensive and/or arteriosclerotic heart disease;  
?	whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic fever; and,  
?	entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease; 
were remanded.  They are still in remand status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In a January 1956 rating decision, the RO considered the 
evidence of record, which consisted of the service medical 
records and the report of a November 1955 VA examination.  
The RO granted service connection for heart disease (possibly 
rheumatic) rated as 10 percent disabling under diagnostic 
codes 7000-413.  The veteran did not appeal.  Subsequent 
rating decisions confirmed and continued the 1956 evaluation.  

In a rating decision dated in October 1972, the service-
connected disability was listed as rheumatic heart disease.  
The rating was 10 percent under diagnostic code 7000.  
Following rating decisions carried this diagnosis and rating 
forward.  

In February 1989, the Board considered the issue of 
entitlement to an increased evaluation for rheumatic heart 
disease, "currently" assigned a 10 percent rating.  The 
Board found that the veteran was service-connected for 
rheumatic heart disease; that service connection was not in 
effect for hypertension; and, that the veteran's service-
connected inactive rheumatic heart disease was not productive 
of definite heart enlargement or a diastolic murmur.  A 
rating in excess of 10 percent was denied.  

In March 1995, the veteran alleged error in his 1955 VA 
examination.  

In a June 1995 rating decision, the RO considered the issue 
of CUE concerning the issue of the 10 percent evaluation 
assigned to the service-connected heart condition by the 
original rating, dated January 6, 1956.  CUE was not found.  

In the notice of disagreement, dated in July 1995, the 
veteran asserted that his service-connected disability had 
been assigned the wrong diagnostic code.  He also ascribed 
error in that there was no etiology or diagnosis as it 
related to his rheumatic heat disease and rheumatic fever 
causing rheumatic heart disease.  He claimed that by 
assigning service connection under an "ambiguous code," it 
precluded consideration or assignment for rheumatic 
conditions.  

The March 1996 supplemental statement of the case (SSOC) 
included the issues of whether the Board decision of February 
1989 and the rating decision of January 1956 were clearly and 
unmistakably erroneous.  The veteran was provided the 
provisions of the applicable regulation, 38 C.F.R. 
§ 3.105(a).  The SSOC explained how the regulation applied to 
the facts of his case.   

In November 1996, the Board considered and remanded other 
issues.  The CUE claim was discussed in the introduction.  It 
was noted that, to the extent that the alleged error involved 
the 10 percent evaluation, the 1956 rating decision was 
subsumed by the February 1989 Board decision.  Accordingly, 
there was no legal authority to challenge either the 1956 RO 
decision or the 1989 Board decision.  

A change in the law gave the Board authority to review its 
own decisions and revise them if there was CUE.  In July 
2000, the Board considered the issue of whether the February 
23, 1989 decision, in which the Board denied an evaluation in 
excess of 10 percent for rheumatic heart disease, contained 
CUE.  It was determined that decision did not contain CUE.  

In a Joint Motion, dated in April 2001, the parties moved to 
vacate and remand the Board's CUE decision of July 2000 for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  It was so ordered by the Court in July 2001.  

The veteran was not sent a VCAA notice letter.  In a decision 
dated in May 2002, the Board considered the issue of whether 
the February 23, 1989 decision, in which the Board denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease, contained CUE.  It was noted that a determination of 
CUE was based on the evidence of record at the time of the 
challenged decision, so there was no additional evidence to 
develop under VCAA.  It was determined that there was no CUE 
and the motion was denied.  

The veteran appealed to the Court.  A Joint Motion to Remand 
asserted that a remand was required because the Board erred 
by treating the 1996 Board remand as a decision and for 
readjudication of the appellant's perfected claim of CUE in 
the 1956 rating decision.  In October 2003, the Court ordered 
that the Board's May 2002 decision be remanded and vacated.  

The recent Joint Remand and Court Order raised the issue of 
CUE in the 1956 rating decision.  That issue has been 
developed for appellate consideration and it is appropriately 
before the Board.  The claim of CUE in the 1989 Board 
decision has not been dismissed or withdrawn.  Action on this 
issue will be deferred pending the development requested 
below.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Specifically, the veteran should be told 
that CUE is a very specific and rare kind 
of "error."  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers compels 
the conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Thus even where the premise 
of error is accepted, if it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  

He should be told that the Court has 
propounded a three-pronged test to 
determine whether CUE is present in a 
prior determination: 
(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,"  
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

He should be told that CUE is not: 
1)  A changed diagnosis, such as a new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board 
decision; 
2)  The Secretary's failure to fulfill 
the duty to assist in developing 
evidence.  This would include error in an 
examination and failure to examine, test 
and evaluate until a firm diagnosis is 
reached.  
3)  A disagreement as to how the facts 
were weighed.  

The veteran should be invited to identify 
any claimed errors in the 1956 rating 
decision and the 1989 Board decisions.  

3.  Thereafter, the RO should readjudicate 
the claim of CUE in the 1956 rating 
decision.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




